DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 91 has been amended.  Claims 91-95 and 110-126 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 91-94, 110-119, 125 and 126 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10 and
Supporting Information), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that the nanoconstructs disclosed in Avula as imaging agents are not simply nanoparticles of 8PEG. Rather, the imaging agents are 8PEG further derivatized with a bi-functionalized PEG (BiPEG) to facilitate conjugation to the cardiac-targeting peptide (CTP) (see the Methods section of Avula). As a result, the BIPEG used in Avula has a molecular weight of around 2000, and, importantly, comprises both a maleimide functionality on one end of the molecule and an N-hydroxysuccinimide (NHS) functionality on the other. The NHS functionality reacts with the terminal hydroxyl groups of the 8PEG constructs, from which it is likely that 2-5 BIPEG moieties (of 2000 Da each) would be conjugated to the 8PEG, increasing its molecular weight (and the number of protons) by up to 25%, and resulting in an imaging agent not simply comprising nanoparticles of 8PEG.  Applicant asserts that in contrast to the BIPEG of Avula, the claimed imaging agents comprise “naked” 8PEG constructs and that the benefits that would be recognized by persons skilled in the art, avoiding the use of BiIPEG allows for the smallest possible molecular radius for the highest number of protons, ensuring a high proton signal per molecule and good diffusion and bioelimination of 8PEG, which are essential features for using PEG as an imaging agent.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully considered that Avula is not limited to nanoparticles comprising “BiPEG”.  See e.g. Ce-6 conjugated 8-arm PEG, set forth in the Methods section of Avula.  See also page 3 of Avula, administration of CTP-Ce6-PEG or non-targeted nanoparticle Ce6-PEG.  Further, the arguments are not commensurate in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

(s) 91-95, 110-119, 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10 and Supporting Information) in view of Kannan et a/. (US 2011/0034422), for reasons set forth in the previous Office Action.  

Claims 91-94, 110-119 and 121-126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10) in view of Wilson et al. (US 2007/0020241), for reasons set forth in the previous Office Action.  

Claim(s) 91-94, 110-120, 123, 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10) in view of Prasad et a/. (US 2017/0050045), for reasons set forth in the previous Office Action.

Response to arguments  
Applicant argues that in order for the combined teachings of Avula and Kannan, or Avula and Wilson or Prasad, to render the instant claims obvious, the Office must show that a skilled artisan could have modified or combined the cited references to achieve the claimed invention with a reasonable expectation of success. None of Avula, Kannan, Wilson, or Prasad teaches or suggests that 8PEG could be used as an MRI imaging agent. The uniqueness of using PEG as an imaging agent is that all the protons are essentially equivalent (for MRI) and exhibit a long T2 relaxation time due to the 3D structure of 8PEG, allowing the 8PEG signal to be separated from the water signal and eliminating the need for traditional imaging agents.  

Applicant argues that the inventors of the instant application have discovered that there is a balance to be struck in the optimization of 8PEG-based nanoconstructs to render them useful as imaging agents. 8PEG only has 8 positions to which targeting agents and/or photosensitizers can be conjugated, and both may affect the imaging properties of such a conjugate. A higher molecular weight PEG, as the inventors have found, essentially decreases the effective loading of either the targeting agent or photosensitizer, and thus reduces the usefulness of the conjugate as an imaging agent. Similarly, if the molecular weight of the PEG is too small, then there are too few protons to image. Moreover, too low of a molecular weight will lead to self-association of the photosensitizers, reducing their potential usefulness.  Accordingly, the skilled artisan would not have been motivated to optimize the number of protons in PEG nanoparticles. For the sake of argument, even if the artisan had been so motivated (which Applicant does not concede), he or she could not have reasonably believed that such optimization would affect the PEG nanoparticles’ usefulness as imaging agents. Moreover, the 
In response to applicant's argument that use of the instantly-disclosed particles as imaging agents was unknown prior to the filing of the instant application, and that optimization would affect the PEG nanoparticles’ usefulness as imaging agents, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, it was known in the art at the time of the invention to optimize particle size (and thus molecular weight and corresponding number of protons) of a polymeric (PEG) nanocarrier within the claimed size range.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618